IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS
                                            No. 13-0932V
                                         Filed: July 16, 2014
                                        (Not to be published)


*************************
LISE MARQUIS,                             *
                                          *
                    Petitioner,           *           Stipulation; Tdap; SIRVA;
       v.                                 *           Attorneys’ Fees & Costs
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                    Respondent.           *
****************************
Andrew Downing, Esq., Van Cott & Talamante, PLLC, Phoenix, AZ for petitioner.
Julia McInerny, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                              DECISION ON JOINT STIPULATION 1

Gowen, Special Master:

        Lise Marquis [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program 2 on November 25, 2013. Petitioner alleges that
she suffered from Shoulder Injury Related to Vaccine Administration [SIRVA] that was
caused in fact by her tetanus-diphtheria-acellular pertussis [Tdap] vaccination she
received on April 22, 2013. See Stipulation, filed July 16, 2014, at ¶¶ 2, 4. Further,
petitioner alleges that she experienced residual effects of her injuries for more than six

1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
I intend to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to delete medical or other information, that
satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
I agree that the identified material fits within the requirements of that provision, I will delete such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
months. Stipulation at ¶ 4. Respondent denies that the Tdap vaccine caused
petitioner’s SIRVA or any other injury. Stipulation at ¶ 6.

       Nevertheless, the parties have agreed to settle the case. On July 16, 2014, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

Respondent agrees to pay petitioner:

       a. A lump sum of $88,000.00 in the form of a check payable to petitioner,
          Lise Marquis. This amount represents compensation for all damages that
          would be available under § 300aa-15(a); and

       b. A lump sum of $14,191.82 in the form of a check payable jointly to
          petitioner and petitioner’s attorney, Andrew Downing, Esq., for
          attorneys’ fees and costs available under § 300aa-15(e); and, in
          compliance with General Order #9, no out-of-pocket expenses were incurred
          by petitioner in proceeding on the petition.

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




                                                            
3
    Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.